SAWAYA, J.
Craig Walker appeals from the order finding him in indirect criminal contempt for violating the terms of the permanent injunction prohibiting him from having any contact with Karen McCue. Walker argues that the trial court erred in denying his motion for judgment of acquittal where the evidence was insufficient to support Ms. McCue’s claim that he had violated the injunction by text-messaging Ms. McCue’s cell phone. We agree. Our intensive review of the record revealed no evidence linking Walker to either of the text messages received by Ms. McCue, and thus we reverse.
REVERSED.
PLEUS, C.J. and MONACO, J., concur.